 Case 2:21-cv-14363-KM-MAH Document 3 Filed 07/29/21 Page 1 of 2 PageID: 88




                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 K-C International, LLC d/b/a Ekman
 Recycling, a Delaware Limited               Civil Action No.
 Liability Company,

              Plaintiff,                     STATEMENT PURSUANT TO
                                             LOCAL CIV. R. 7.1.1
 v.

 Michael Arcieri,

              Defendant.


      Pursuant to Local Civ. R. 7.1.1, plaintiff K-C International, LLC d/b/a Ekman

Recycling, a Delaware Limited Liability Company, states that there is no third-party

providing funding for some or all of the attorneys’ fees and expenses for these

Plaintiffs on a non-recourse basis in exchange for: (1) a contingent financial interest

based upon the results of the litigation or (2) a non-monetary result that is not in the

nature of a personal or bank loan, or insurance.
Case 2:21-cv-14363-KM-MAH Document 3 Filed 07/29/21 Page 2 of 2 PageID: 89




                                  Respectfully Submitted,

                                  K&L GATES LLP
                                  Attorneys for Plaintiff
                                  K-C International, LLC d/b/a Ekman
                                  Recycling, a Delaware Limited Liability
                                  Company

                                  /s/ George P. Barbatsuly
                            By:
                                  George Barbatsuly, Esq.
                                  One Newark Center, 10th Fl.
                                  Newark, New Jersey 07102
                                  Telephone: (973) 848-4000
                                  Email: george.barbatsuly@klgates.com

Dated: July 29, 2021




                                    2
